Name: Commission Regulation (EEC) No 3638/86 of 28 November 1986 amending Regulation (EEC) No 2650/86 as regards the beef products which may be taken into intervention in certain Member States
 Type: Regulation
 Subject Matter: Europe;  trade policy
 Date Published: nan

 No L 336/44 Official Journal of the European Communities 29 . 11 . 86 COMMISSION REGULATION (EEC) No 3638/86 of 28 November 1986 amending Regulation (EEC) No 2650/86 as regards the beef products which may be taken into intervention in certain Member States and repealing Regulation (EEC) No 1380/86 provides on the basis of these criteria that Category C should be included temporarily in the list of products which may be taken into intervention in the Federal Republic of Germany in order to cope with the substantial seasonal supplies of this category of animal ; whereas there is no longer any purpose in taking such animals into interven ­ tion since the marketing period for this category of animal has now ended ; whereas the said Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( l), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1345/86 of 6 May 1986 fixing the guide price and intervention price for adult bovine animals for the 1986/87 marketing year (3), and in particular Article 3 (4) and (5) thereof, Whereas pursuant to the provisions of Council Regulation (EEC) No 1302/73 of 15 May 1973 laying down general rules for intervention on the market in beef and veal (4), as last amended by Regulation (EEC) No 427/77 (*), the qualities and cuts of products bought in must be deter ­ mined taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products and, on the other hand, the financial burden on the Community ; whereas Commis ­ sion Regulation (EEC) No 2650/86 of 22 August 1986 fixing the buying-in prices for hindquarters in the beef and veal sector valid with effect from 1 September 1986 HAS ADOPTED THIS REGULATION : Article 1 The part 'Deutschland' in the Annex to Regulation (EEC) No 2650/86 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3 OJ No L 119, 8 . 5. 1986, p. 37. (4) OJ No L 132, 15 . 5 . 1973, p . 3 . 0 OJ No L 61 , 5. 3 . 1977, p . 16 . (6) OJ No L 241 , 27. 8 . 1986, p. 8 . 29 . 11 . 86 Official Journal of the European Communities No L 336/45 ANEXO  BILAG ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGATO  BIJLAGE  ANEXO DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen : Kategorie A, Klasse U2 Kategorie A, Klasse U3 Kategorie A, Klasse R2 Kategorie A, Klasse R3 442,80 439,20 424,80 420,00